Lundberg Stratton, J.,
dissenting. I agree that the Sisters’ proposed use of the convent may be incidental to the church’s primary use of the property. I also believe that providing assistance to poverty-stricken mothers is a worthy endeav- or. Nevertheless, I believe that the plain language of the Youngstown Zoning Ordinance precludes the Sisters from using the convent as a dwelling.
A. Zoning Intent
The zoning ordinance seeks to regulate, among other things, population density in residential districts. Regulation of population density has been held to be a *153valid zoning objective. See State ex rel. Grant v. Kiefaber (1960), 114 Ohio App. 279, 19 O.O.2d 207, 181 N.E.2d 905. Presumably to assist residential districts in maintaining their population density levels, Section 80 of the zoning ordinance also precludes “accessory buildings” from being used as dwelling units.
The church does not dispute that the convent is an accessory building that is located in a residential, single-family, R-7.2 district. Therefore, allowing the convent to be converted into a dwelling would be in clear conflict with the purpose of maintaining population density, not only because it would allow an accessory building that contains a dwelling, but also because it would allow a multifamily dwelling in a single-family district. Persons in these neighborhoods have a justifiable expectation that valid zoning regulations will be enforced to preserve the nature of their neighborhood. Accordingly, I believe that the zoning ordinance precludes the conversion of the convent into apartments.
B. Free Exercise Clause
Although the issue is not addressed by the majority, the brief of the Beatitude House and the church argues that enforcement of the zoning laws to preclude the convent from being used for housing for participants in the Potter’s Wheel Project would violate the church’s right to free exercise of religion. I disagree.
The Free Exercise Clause prohibits the government from discriminating against someone solely because of religious beliefs, but it does not prohibit the government from enforcing religious-neutral laws of general applicability. Oregon Dept. of Human Resources, Emp. Div. v. Smith (1990), 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876. The zoning ordinance merely divides property within the city of Youngstown into separate districts -with different land use regulations for various enumerated religious-neutral purposes. Section 80 does not prevent the Sisters from providing assistance to the women and their children; it merely prevents the Sisters from housing these families on this particular piece of property.
Zoning laws often involve striking a balance between competing interests. In this case, the property is zoned single-family to preserve the character of a family neighborhood. Allowing the convent to be used for a multifamily dwelling would infringe on the neighbors’ right to preserve the quality of their community. The zoning ordinance has nothing to do with inhibiting the laudable goal of aiding mothers in need, but everything to do with preserving the nature of the neighborhood as the zoning ordinance intended. Even applying the Ohio test for the free exercise of religion as set out in Humphrey v. Lane (2000), 89 Ohio St.3d 62, 728 N.E.2d 1039, I would find that Section 80 furthered a compelling state interest of preserving the nature of the neighborhood. I would also find that Section 80 achieved that interest using the least restrictive means because the housing for the Potter’s Wheel Project participants could be located anywhere in *154Youngstown where the zoning permitted such a use. Accordingly, I believe that enforcement of the zoning in this case does not violate the Free Exercise Clause.
C. Ejusdem Generis
Article IV of the zoning ordinance allows the following use in the R-7.2, single-family residential district:
“Accessory uses and structures incidental to any permitted residential use, such as garages, greenhouses or tool sheds.”
In 1990, the Youngstown City Council passed Section 80 of the Supplementary Regulations to the ordinance. Section 80, entitled “Regulation of Accessory Buildings in Residential Districts,” states:
“Purpose: It is the purpose of this Section to regulate accessory buildings in residential districts in order to promote the public health, safety and welfare. It is the intent of this Section to permit buildings that are compatible with principal uses and harmonious with the uses upon adjacent properties.
“Definition: In residential districts, ‘Accessory Building’ means a structure constructed or installed on, above, or below the surface of a parcel, which is located on the same lot as a principal use or structure, and which is subordinate to or serves the principal use or structure, [and] is subordinate in area to the principal use or structure. ‘Accessory Building’ includes any building of a subordinate nature attached to or detached from a principal structure or use, including but not limited to sheds, garages and greenhouses.
“General Requirements
“In residential districts, except as otherwise provided in this Ordinance, an accessory building shall be permitted in association with a principal use or structure provided that:
“1. The total area occupied by accessory buildings shall not exceed: a) thirty-five percent of the gross floor area of the principal structure or * * * b) 770 square feet. One shed, not to exceed 120 square feet, shall be permitted in excess of the above area limits.
“2. It shall not contain or be used as a dwelling unit.
“3. It shall not exceed eighteen (18) feet at the highest point, and the side walls shall not exceed 12 feet in height.
“4. It shall meet all the yard requirements of this zoning ordinance.
“5. If not located in the rear yard, it shall be an integral part of the principal building to which it is an accessory.” (Emphasis added.)
Applying ejusdem generis, the majority holds that Section 80 applies only to “small, shed-like structures,” and therefore Section 80 does not apply to the *155convent. The majority reasons that Section 80’s reference to “sheds, garages and greenhouses” indicates that the drafters intended to limit Section 80’s application to this type of small structure. The majority finds that the “General Requirements” of Section 80 also support this limitation on Section 80’s application. I disagree.
Under the rule of statutory construction of ejusdem generis, “[w]here general words follow the enumeration of particular classes of things, the general words will be construed as applying only to things of the same general class as those enumerated.” (Emphasis added.) Light v. Ohio Univ. (1986), 28 Ohio St.3d 66, 68, 28 OBR 165, 167, 502 N.E.2d 611, 613, citing State v. Aspell (1967), 10 Ohio St.2d 1, 39 O.O.2d 1, 225 N.E.2d 226. “For example, in the phrase horses, cattle, sheep, pigs, goats, or any other barnyard animal, the general language or any other barnyard animal * * * would probably be held to include only four-legged, hoofed mammals.” (Emphasis sic.) Black’s Law Dictionary (7 Ed.1999) 535.
“The reason behind this principle of statutory construction is that, if the Legislature had meant the general words to be applied without restriction, it would have used a general term only, rather than specifically enumerating certain persons, subjects, or objects followed by general terminology.” State v. Greenburg (Sept. 30, 1986), Franklin App. No. 86AP-286, unreported, at 5-6, 1986 WL 11090.
The majority finds that the language “sheds, garages and greenhouses” in Section 80 evidences an intent that the drafters of this section intended it to prohibit only “storage- or workshop-type buildings.”
However, the language “sheds, garages and greenhouses” does not precede, but rather follows, the definition of accessory building in Section 80, making the rule of ejusdem generis inapplicable. See, e.g., Bascon Inc. v. de la Vega (Nov. 19, 1999), Hamilton App. No. C-990172, unreported, 1999 WL 1043731. Thus, I believe that the drafters did not intend to limit the definition of accessory building, because they used a general term to define accessory building rather than a series followed by general language. Greenburg, supra.
Moreover, words such as “other,” “other thing,” “others,” or “any other” that follow the enumerated series signal that the rulemaking authority is seeking to limit the general words to the class of things listed in the enumerated series. Glidden Co. v. Glander (1949), 151 Ohio St. 344, 350, 39 O.O. 184, 187, 86 N.E.2d 1, 4. For example in Light v. Ohio Univ., the court construed R.C. 1533.18(B), which states:
“ ‘Recreational user’ means a person to whom permission has been granted * * * to enter upon premises to hunt, fish, trap, camp, hike, swim, or engage in other recreational pursuits.” (Emphasis added.)
*156The court in Light applied ejusdem generis and limited the phrase “other recreational pursuits” to the same general class of the items listed in the preceding enumerated series, i.e., hunting, fishing, etc.
Unlike the statutory languagé addressed in Light, Section 80 does not contain language such as “other,” which typically signifies an intent to limit a general term to the class of terms in the proceeding enumerated series. Instead, the words “sheds, garages and greenhouses” is preceded by the phrase “including but not limited to.” The language “including but not limited to” is recognized by courts as indicating a nonexhaustive list of examples. See In re Smallwood (Jan. 26, 1998), Butler App. No. CA97-02-041, unreported, 1998 WL 24343; In re Estate of Lewis (July 23, 1999), Athens App. No. 98CA17, unreported, 1999 WL 595458; State v. Barnett (Feb. 8, 2000) Seneca App. No. 13-99-18, unreported, 2000 WL 140850; K-Swiss, Inc. v. Cowens Sports Ctr., Inc. (Nov. 8, 1995), Greene App. No. 95-CA-48, unreported, 1995 WL 655945. Thus, I would find that Section 80’s reference to “sheds, garages and greenhouses” is merely a nonexhaustive list of examples of the types of accessory buildings that may be erected in a residential district and not a limitation of the definition of an accessory building.
Finally, I believe that Section 80’s language intends an expansive definition for the term “accessory building.” The definition portion of Section 80 reads: “ ‘Accessory Building’ includes any building of a subordinate nature attached to or detached from a principal structure or use, including but not limited to sheds, garages and greenhouses.” (Emphasis added.) If the drafters of Section 80 had wished to limit its application to shed-like structures, it would have defined accessory building as a shed-like structure, but it did not. Instead Section 80 states that “accessory building” includes “any building of a subordinate nature.” “Any” is defined as “one indifferently out of more than two: one or some indiscriminately of whatever kind.” Webster’s Third New International Dictionary (1986) 97. Thus, “any” is not a word of limitation, but rather suggests an expansive definition of an accessory building. Therefore, I do not believe that Section 80 was intended to apply only to small, shed-like structures.
The majority also finds that the “General Requirements” of Section 80 support the conclusion that Section 80 applies only to small shed-like structures. I disagree.
Contrary to the majority’s assertion otherwise, only two of the five General Requirements address the size of the accessory building and thus lend even plausible support to the majority.2 More important, the General Requirements *157are merely a component of Section 80 that provides some limitations on the types of accessory buildings that can be erected in a residential district, as opposed to limiting the applicability of Section 80. Finally, it is the definition portion of Section 80 that actually defines the term accessory building, which, as I determined above, provides an expansive definition of the term “accessory building.” Thus, I do not believe that the General Requirements limit Section 80’s application to small, shed-like structures.
For all the aforementioned reasons, I believe that there is no intent on the part of the drafters of Section 80 to limit its application to small, shed-like structures. Therefore, I believe that the rule of ejusdem generis should not be applied in this case because it defeats Section 80’s ban on dwelling units in accessory buildings in residential neighborhoods. State v. Warner (1990), 55 Ohio St.3d 31, 62, 564 N.E.2d 18, 47 (“the rule of ejusdem generis should not be invoked to defeat the obvious purpose of a legislative enactment”).
D. Conclusion
Therefore, I would hold that Section 80 precludes renovation of the convent for use as' a dwelling. Accordingly, I would affirm the judgment of the court of appeals.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.

. The first General Requirement allows a one-hundred-twenty-square-foot shed. However, this “shed” is “permitted in excess of the above area limits.” The “above area limits” allow a seven-*157hundred-seventy-square-foot building. Thus, the first General Requirement allows a shed and a seven-hundred-seventy-square-foot building. Accordingly, even this language cited by the majority allows a building bigger than a shed, by its own definition.